UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE MYERS, JR., a/k/a Junior,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01072-RBH-7)


Submitted:   November 17, 2010            Decided:   December 10, 2010


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodriguez, Miami, Florida, for Appellant.            Arthur
Bradley Parham, Rose Mary Sheppard Parham, Assistant           United
States Attorneys, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant Willie Myers, Jr. pled guilty to conspiracy

to    distribute      fifty      or     more     grams       of    cocaine         base    and        five

kilograms       or    more      of      cocaine,        in    violation            of     21     U.S.C.

§§ 841(a)(1) and (b)(1)(A) (2006).                       The district court sentenced

Myers to 240 months’ imprisonment.                      Myers timely appealed.

               Myers’ attorney has filed a brief in accordance with

Anders    v.    California,           386    U.S.       738       (1967),         questioning          the

adequacy       of    Myers’      Fed.       R.    Crim.       P.        11    hearing          and     the

reasonableness         of      Myers’    sentence.            Counsel          states,         however,

that he has found no meritorious grounds for appeal.                                                 Myers

received      notice      of    his     right     to    file       a    pro       se    supplemental

brief, but did not file one.                          Because we find no meritorious

grounds for appeal, we affirm.

               First,       Myers     questions         whether          the      district           court

adequately advised him during his Rule 11 hearing.                                         Prior to

accepting a guilty plea, a district court must conduct a plea

colloquy in which it informs the defendant of, and determines

that    the    defendant        comprehends,           the    nature         of    the    charge       to

which he is pleading guilty, any mandatory minimum penalty, the

maximum       possible       penalty        he    faces,          and    the       rights       he      is

relinquishing        by     pleading        guilty.           Fed.      R.     Crim.      P.     11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

“In    reviewing      the      adequacy      of       compliance         with      Rule    11,        this

                                                  2
Court should accord deference to the trial court’s decision as

to     how   best     to     conduct    the        mandated     colloquy     with     the

defendant.”     DeFusco, 949 F.2d at 116.

             We have thoroughly reviewed the record in this case,

and conclude that the district court complied with the mandates

of Federal Rule of Criminal Procedure 11 in accepting Myers’

guilty plea.        The record affirmatively shows there was a factual

basis    for   Myers’       plea,     Myers       understood     the    constitutional

rights he waived in pleading guilty, and Myers’ guilty plea was

knowing and voluntary.

             Next,     Myers     challenges         the     reasonableness       of   his

sentence.      This court reviews a district court’s sentence for

reasonableness under an abuse-of-discretion standard.                            Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).                      When sentencing a

defendant, a district court must:                       (1) properly calculate the

Guidelines range; (2) determine whether a sentence within that

range serves the factors set out in 18 U.S.C. § 3553(a) (2006);

(3) implement mandatory statutory limitations; and (4) explain

its reasons for selecting a sentence.                     Pauley, 511 F.3d at 473.

In     the   Fourth        Circuit,    “[a]        sentence     within     the    proper

Sentencing     Guidelines           range     is        presumptively     reasonable.”

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

also    Rita   v.     United     States,          551    U.S.   338,    347-56    (2007)

                                              3
(upholding presumption of reasonableness for a within-Guidelines

sentence).

               Here,   the     district       court       followed       the     necessary

procedural steps in sentencing Myers.                       It properly calculated

the Guidelines sentence, meaningfully considered the arguments

of counsel in light of the § 3553(a) factors, and sentenced

Myers to the mandatory minimum sentence for his crime.                                Hence,

we determine that the sentence imposed by the district court was

reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Myers, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Myers requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in    this     court        for        leave      to    withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Myers.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED

                                             4